ORDER
ALLEN JOSEPH MEYER formerly of SEA GIRT, who was admitted to the bar of this State in 1983, having pleaded guilty to a felony information filed in the United States District Court for the District of New Jersey charging him with one count of conspiracy to make false statements, in violation of 18 U.S.C.A. 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), ALLEN JOSEPH MEYER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ALLEN JOSEPH MEYER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ALLEN JOSEPH MEYER comply with Rule 1:20-20 dealing with suspended attorneys.